DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 27-45 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/IL2019/050480 filed on 30 Apr. 2019, which claims benefit under 35 USC 119(e) to US provisional application No. 62/664,302 filed on 30 Apr. 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27-35, and 37-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hörmann et al. (J. Control. Rel.; published 2016; see attached 892), in view of Zhu et al. (Molecules; published 2013; see attached 892).

	Hörmann et al. teach drug delivery and drug targeting with parenteral lipid nanoemulsions (see title).  Hörmann et al. teach that the accepted regulatory status of the raw materials used for NEs and the safe metabolism is one of the advantages of NEs (see pg. 86).  Hörmann et al. teach NE with PEGylation on droplet surface with targeting ligand.  Jarzyna et al. reported NEs with three different mean diameters (30, 60, and 95 nm), which had incorporated oleic acid coated iron oxide nanocrystals for MRI and fluorescent dye (Cy5.5 coupled on PEG2000-DSPE) for NIRF imaging.  Soybean oil was used as a lipid core, DSPC was used as the emulsifier, and addition PEG2000-DSPE (MW=2805.5) and Cy5.5 coupled on PEG2000-DSPE were added for surface modification.  Theranostic are a combination of therapy and diagnostics using nanotechnology (see pg. 93).  Hörmann et al. teach that PEG2000-DSPE was coupled to ανβ3-specific RGD-peptides to enhance targeting angiogenesis of cancer tissue (see pg. 93).  Hörmann et al. disclose the nanoparticles 
    PNG
    media_image1.png
    271
    750
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    273
    310
    media_image2.png
    Greyscale
 (see Figs 6 and 7).  Hörmann et al. teach an injection solution consisting of cremophore:ethanol:PBS (pharmaceutically acceptable carrier)(see pgs. 88, 94).  Hörmann et al. teach sugar ligands as targeting moieties.  Mannosylated NE with 5% and 7% achieved rapid elimination from the blood and were mainly accumulated in the liver.  This strategy would be used to treat liver disease (see pg. 96).
	Hörmann et al. do not disclose a lipid core nanoparticle or plurality of nanoparticles linked via a first polymeric linker to 2-deoxy-D-glucose molecule and is further linked via a second polymeric linker to chelating agent.  
	Zhu et al. teach the design, synthesis and evaluation of dual-modality glycol-nanoparticles for tumor imaging (see title).  Zhu et al. teach that carbohydrate mediated molecular recognitions have been applied to nano-medicine to improve delivery efficacy of nano-carriers.  D-glucosamine (DG) is an attractive scaffold as a glucosyl ligand.  We recently reported the synthesis of 68Ga- and 111In-labled DG for PET and SPECT imaging of tumors.  We found that DG-CCPM had excellent stability, could be taken up by tumor cells, and was visualizable by both gamma and optical imaging modalities (see pg. 6426).  Zhu et al. disclose 111In-DG-CCPM (see scheme 2).  Zhu et al. teach that tumors were clearly delineated in both single photon emission computed tomography and optical imaging (see abstract).  Zhu et al. teach in vivo gamma imaging wherein 111In-DG-CCPM was injected intravenously in mice (see pg. 6436).  Zhu et al. teach the synthesis and evaluation of 68Ga-labeled DOTA-2-deoxyglucosamine as a potential radiotracer for microPET imaging (see pg. 6438, ref. 15).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the nanoparticles of Hörmann et al. (nanoparticles having a lipid core wherein the lipid core is linked by a polymeric linker (PEG2000-DSPE) to a targeting ligand and also linked by a polymeric linker (PEG2000-DSPE) to a imaging agent (such as Cy5.5)) by attaching D-glucosamine and chelating ligand, such as DTPA or DOTA, to PEG2000-DSPEs (first and second polymeric linker) of a lipid core nanoparticle as taught by Hörmann et al. and Zhu et al. because it would have been expected to advantageously enable PET (68Ga) or SPECT (111In) imaging tumor cells and a promising agent for tumor diagnosis wherein the nanoparticles have accepted regulatory status and safe metabolism.  The weight ratio of the 2DG molecule to the nanoparticle is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention. See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at a weight ratio of 1:20 to 1:80 in order to arrive at the optimal targeting amount of 2-DG.  A composition and its properties are inseparable.  The nanoparticle made obvious by Hörmann et al. and Zhu et al. is configured to accumulate in vivo within a cancer tissue rather than within an inflamed tissue.

Claims 27-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hörmann et al. (J. Control. Rel.; published 2016; see attached 892), in view of Zhu et al. (Molecules; published 2013; see attached 892), in further view of Weng et al. (WO 2011/046842 A1; published 21 Apr. 2011; see attached 892).

	Hörmann et al. teach as discussed above.
	Hörmann et al. do not further teach that the 2 DG is linked to the first polymeric linker and chelating agent is linked to the second polymeric linker via an amine group or a carboxy group.  Hörmann et al. do not further teach a method of treating cancer in a subject in need thereof 
	Zhu et al. teach as discussed above.
	Weng et al. teach targeted nanoclusers (see title).  Weng et al. teach nanoparticles that provide high sensitivity (see [0008]).  Weng et al. teach that the liposomes can be loaded with a therapeutic moiety (see [0079], [0192], [0201]).  Wen et al. teach radioactive labels such as 177Lu and 68Ga (see [0171], claim 28).  Weng et al. teach crosslinkers coupled to amine and carboxylic containing molecules (see [0132]).  Weng et al. teach nanoscale lipidic particles (see [0084]).  Weng et al. teach DOTA (see [0166]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Hörmann et al. by further intravenously administering the nanoparticles made obvious by Hörmann et al. and Zhu et al. to a subject for the treatment of cancer as taught by Zhu et al. and Weng et al. because it would have been expected to advantageously enable targeted treatment of cancer.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Hörmann et al. by further coupling D-glucosamine to the PEG2000-DSPE through a carboxylate as taught by Zhu et al. and Weng et al. because it would advantageously enable coupling the amine of glucosamine through an amine reactive group.   It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Hörmann et al. by further coupling the carboxylate of DTPA or DOTA to an amine attached to PEG2000-DSPE because it would advantageously enable coupling the chelator through a carboxylic reactive group. 

Claims 27-35, and 37-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hörmann et al. (J. Control. Rel.; published 2016; see attached 892), in view of Zhu et al. (Molecules; published 2013; see attached 892), in further view of Popovtzer et al. (US 2017/0189560 A1; published 6 Jul. 2017; see IDS filed on 26 May 2021).

	Hörmann et al. teach as discussed above.
	Hörmann et al. do not further teach that the composition is configured to accumulate in vivo within a cancer tissue rather than within an inflamed tissue, thereby allowing differentiation between inflammatory process and malignant disease.
	Zhu et al. teach as discussed above.	
	Popovtzer et al. teach glucose conjugate gold nanoparticles (see title).  Popovtzer et al. teach a gold nanoparticle comprising PEG and 2-DG wherein 2-DG is linked to the PEG (see [0007], Fig. 1).  Popovtzer et al. teach that the composition accumulates in vivo in cells of a tumor rather than in cells of inflamed tissue (see [0036]).  
	It would have been further obvious to a person of ordinary skill in the art before the effective filing date modify the composition of Hörmann et al. by attaching 2-DG to the PEG of PEG2000-DSPE as taught by Zhu et al. and Popovtzer et al. because it would have been expected to advantageously enable accumulation in tumor cells rather than inflamed tissue.
  
Conclusion
Zhang et al. (Cell. Mol. Bioengin.; published 2017; see attached 892) and Aydogan et al. (US 2011/0020243 A1; published 2011; see attached 892) are being made of record; however they are not being used in any of the above rejections because they are cumulative.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618